


November 21, 2014


Michelle A. Friel
c/o YRC Worldwide Inc.
10990 Roe Avenue
Overland Park, KS 66211


Re:    Separation Agreement


Dear Michelle:


This letter agreement (this “Agreement”) will confirm our understanding with
regard to your termination of employment with YRC Worldwide Inc. (together with
its subsidiaries and affiliates, the “Company”). Reference is made to the
Employment Agreement between you and the Company, dated January 9, 2012 and
amended October 30, 2012 (the “Employment Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement.
1.Separation. Your last day of work with the Company and your employment
termination date will be (a) January 2, 2015 (the “Anticipated Termination
Date”) or (b) a date prior to the Anticipated Termination Date that is specified
by you in a written notice to the Company that is delivered at least ten (10)
days prior to the specified termination date (as applicable, the “Separation
Date”). You have agreed to use your four (4) weeks of Company provided paid
vacation immediately prior to the Separation Date such that you will have no
remaining vacation days accrued as of the Separation Date. Effective as of the
Separation Date, you hereby agree to resign, and shall automatically resign
without any further action, as Executive Vice President and General Counsel of
the Company (and as an officer and/or director of the Company and any subsidiary
of the Company, as well as a fiduciary of any benefit plan of the Company). You
shall execute such additional documents as requested by the Company to evidence
the foregoing. Notwithstanding the foregoing, from the date hereof until the
Separation Date, the Company may allocate some or all of your job
responsibilities to other employees and may appoint other persons to your
position which shall not constitute Good Reason under, or otherwise breach, the
Employment Agreement. Until the Separation Date, you shall provide such services
as are requested by the Company, including transition services. From the date
hereof until the Separation Date, the Company will continue to pay your regular
base salary, and you shall continue to be eligible for all benefits and
perquisites that you currently enjoy, provided that you shall not be eligible
for, and shall not receive any, equity grants or other incentive or bonus
opportunities including any additional Anti-Dilution Equity Adjustment Awards.
You specifically acknowledge and agree that certain of the obligations created
and payments made to you by the Company under this Agreement are promises and
payments to which you are not otherwise entitled under any law or contract.
2.Severance. Subject to the provisions of Sections 3, 4, 5, 6, and 9 hereof, you
shall be entitled to the following severance payments:
(a)Termination Upon the Separation Date. In the event you are continuously
employed by the Company through the Separation Date, your termination of
employment shall be considered a termination without Cause and you shall receive
the following benefits:
(i)Employment Agreement Benefits. (A) All Accrued Obligations, if any, to which
you are entitled and (B) continued monthly payment of your Base Salary in
accordance with the Company’s payroll policies in effect on the Separation Date
for the eighteen (18) month period commencing on the 60th day following the
Separation Date. In addition, effective as of the Separation Date, as required
by the continuation coverage provisions of Section 4980B of the US Internal
Revenue Code of 1986, as amended (“IRC”), you shall be offered the opportunity
to elect continuation coverage under the group medical plan(s) of the Company
(“COBRA Coverage”).  The Company’s COBRA vendor shall provide you with the
appropriate COBRA Coverage notice and election form for this purpose.  The
existence and duration of your rights and/or COBRA rights of any of your
eligible dependents shall be determined in accordance with Section 4980B of the
IRC. For purposes of your Accrued Obligations, as initially stated under Section
1, the parties hereto agree that as of the date hereof, you have four (4) weeks
of accrued Company provided paid vacation, all of which you will use before the
Separation Date.
(ii)Equity Awards. The parties hereto acknowledge and agree that the rights and
obligations with respect to your equity interests in the Company are set forth
in the Employment Agreement. You had previously been granted 138,555 shares of
Company restricted stock, of which 85,799 shares are deemed to be vested as of
the Separation Date and the remaining 52,756 shares are unvested. You
acknowledge and agree that as of the date hereof through the Separation Date,
such 52,756 shares of Company restricted stock shall remain unvested. However,
contingent on your continued employment with the Company through the Separation
Date and your execution and non-revocation of the Supplemental Release (as
defined below), such 52,756 unvested shares of Company restricted stock shall
accelerate and fully vest as of the date the Supplemental Release becomes
irrevocable. You hereby acknowledge that other than the 85,799 shares of
restricted stock of which have already vested, and the 52,756 shares of
restricted stock which may become vested on the Separation Date, you are not
entitled to any other equity, debt, or other interest (or any option or right to
acquire any equity, debt, or other interest) of any kind or nature pursuant to
any agreement or otherwise in the Company or any of its respective subsidiaries
or affiliates.




--------------------------------------------------------------------------------




(b)Termination Prior to the Separation Date due to Death or Disability. In the
event your employment terminates prior to the Separation Date due to your death
or Disability, you shall receive the benefits in Section 2(a).
(c)Termination Prior to the Separation Date by the Company for Cause. In the
event your employment is terminated by the Company for Cause prior to the
Separation Date, you shall receive only the Accrued Obligations.
(d)Continuing Indemnification. As a former officer of the Company, you shall
remain entitled to all indemnification rights and benefits provided from time to
time to other officers and former officers of the Company.
3.Restrictive Covenants. You acknowledge and agree that Section 9 of the
Employment Agreement is hereby incorporated herein by reference and made a part
hereof as if fully set forth herein and that such provisions shall survive your
termination of employment and service with the Company and its subsidiaries.
4.Return of Company Property. By the Separation Date, or such later date as may
be specified by the Company, you agree to return to the Company all Company
documents (and all copies thereof) and other Company property that you have had
in your possession at any time, including, but not limited to, Company files,
notes, notebooks, correspondence, memoranda, agreements, drawings, records,
business plans, forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers, pagers, telephones, credit cards, entry cards, identification badges
and keys), and, any materials of any kind that contain or embody any proprietary
or confidential information or trade secrets of the Company (and all
reproductions thereof in whole or in part). You also agree to erase any such
proprietary or confidential information of the Company contained in any
electronic document or e-mail system in your possession, custody or control.
5.Cooperation. You agree, that during your employment with the Company and for
the twenty four (24) month period following the Separation Date, to reasonably
cooperate with and make yourself reasonably available on a continuing basis to
the Company and its representatives and legal advisors in connection with any
matters in which you are or were involved during your employment with the
Company or any existing or future claims, investigations, administrative
proceedings, lawsuits and other legal and business matters as reasonably
requested by the Company. You also agree to promptly send the Company copies of
all correspondence (for example, but not limited to, subpoenas) received by you
in connection with any legal proceedings involving or relating to the Company,
unless you are expressly prohibited by law from so doing. You agree not to
cooperate voluntarily in any third party claims against the Company. You
understand that nothing in this Agreement prevents you from cooperating with any
government investigation. You will be reimbursed for any pre-approved reasonable
out-of-pocket expenses incurred in connection with your services and you will
not be entitled to receive any other payment of any amount other than those
described under Section 2 hereof.
6.Release of Claims.
(a)In consideration for, and as a condition to receiving the benefits described
in Section 2 hereof to which you are not otherwise entitled, and in
consideration for your continued employment with the Company through the
Separation Date, you hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Party”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date you sign this Agreement. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment; (2) all claims related to your compensation or benefits from the
Company, (other than accrued and unpaid compensation); (3) all claims for breach
of contract, wrongful termination, and breach of the implied covenant of good
faith and fair dealing; (4) all tort claims, including, without limitation,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims,
including, without limitation, claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Equal
Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Family and Medical Leave Act of 1993; the
Worker Adjustment Retraining and Notification Act; the Employee Retirement
Income Security Act of 1974; any applicable Executive Order Programs; the Fair
Labor Standards Act; or their state or local counterparts; or any other federal,
state or local civil or human rights law, or any other local, state, or federal
law, regulation or ordinance. To the maximum extent permitted by law, you also
promise never directly or indirectly to bring or participate in an action
against any Released Party under any unfair competition law of any jurisdiction
with respect to your employment with the Company or the termination thereof. If,
notwithstanding the above, you are awarded any money or other relief under such
a claim, you hereby assign the money or other relief to the Company. Your
waiver, release and promises specified in this Section 6(a) do not apply to any
rights or claims that may arise after the date you sign this Agreement.
(b)Excluded from this release are any claims which cannot be waived by law in a
private agreement between employer and employee, including but not limited to,
the right to enforce this Agreement and recover for any breach of it, and the
right to file a charge with or participate in an investigation conducted by the
Equal Employment Opportunity Commission (“EEOC”) or state or local fair
employment practices agency. You waive, however, any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
your behalf.
7.Representations. You acknowledge and represent that you have not suffered
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. You also acknowledge and represent that you did not and do not have any
rights under




--------------------------------------------------------------------------------




nor have you been denied any rights including, but not limited to, rights to a
leave or reinstatement from a leave under the Family and Medical Leave Act of
1993 or any similar law of any jurisdiction.
8.Time to Consider; Effectiveness. By signing this Agreement, you hereby
acknowledge that: (a) your waiver and release specified in Section 6 does not
apply to any rights or claims that may arise after the date you sign this
Agreement or with respect to your rights hereunder; (b) you have the right to
consult with an attorney prior to signing this Agreement; and (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to sign
it earlier) and seven (7) days to revoke this Agreement after you sign it. In
the event that you do not sign this Agreement, you will not be entitled to the
payments and benefits described in Section 2 hereof. In the event you do not
execute this Agreement within thirty (30) days of the date hereof, this
Agreement shall be null and void and of no further effect and the terms of your
termination of employment shall be governed by the Employment Agreement.
9.Supplemental Release. As a condition to receiving the amounts and benefits in
Section 2 hereof, you shall sign and deliver to the Company a supplemental
release of claims (the “Supplemental Release”) in the form attached hereto as
Exhibit A, within twenty-one (21) days after the Separation Date and not revoke
the same within the time period provided therein. If you do not sign the
Supplemental Release (or if you revoke it), you shall not be entitled to receive
any of the amounts or benefits under Section 2 hereof, but this Agreement
(including the release contained herein) shall otherwise remain in full force
and effect.
10.Tax Matters.
(a)Withholding. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
(b)Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with IRC Section 409A and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on you by Code Section 409A or damages for failing to comply with Code
Section 409A. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days, the actual date of payment
within the specified period will be within the sole discretion of the Company.
11.Miscellaneous. Except as otherwise specifically set forth herein, this
Agreement, including its Exhibits, constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations with
respect to the subject matter hereof. This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns, provided,
however, that you may not assign your rights or obligations hereunder. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified by the court so as to
be rendered enforceable.
12.Resolution of Disputes. Any dispute concerning the validity, interpretation,
enforcement, or breach of this Agreement, or otherwise arising between the
parties, shall be submitted to binding arbitration before the American
Arbitration Association (“AAA”) for resolution. Such arbitration shall be
conducted in the State of Delaware, and the arbitrator will apply Delaware law,
including federal law as applied in Delaware courts. The arbitration shall be
conducted in accordance with the AAA’s Employment Arbitration Rules, as modified
by the terms set forth in this Agreement. The arbitration will be conducted by a
single arbitrator, who shall be an attorney who specializes in the field of
employment law and shall have prior experience arbitrating employment disputes.
The award of the arbitrator shall be final and binding on the parties, and
judgment on the award may be confirmed and entered in any state or federal court
in the State of Delaware. The arbitration shall be conducted on a strictly
confidential basis, and you shall not disclose the existence of a claim, the
nature of a claim, any documents, exhibits, or information exchanged or
presented in connection with any such a claim, or the result of any arbitration
(collectively, “Arbitration Materials”), to any third party, with the sole
exception of your legal counsel, who also shall be bound by all confidentiality
terms of this Agreement. In the event of any court proceeding to challenge or
enforce an arbitrator’s award, the parties hereby consent to the exclusive
jurisdiction of the state and federal courts in the State of Delaware, and agree
to venue in that jurisdiction. The parties agree to take all steps necessary to
protect the confidentiality of the Arbitration Materials in connection with any
such proceeding, agree to file all confidential information (and documents
containing confidential information) under seal to the extent possible and agree
to the entry of an appropriate protective order encompassing the confidentiality
terms of this Agreement. Each party agrees to pay its own costs and fees in
connection with any arbitration of a dispute arising under this Agreement, and
any court proceeding arising therefrom, regardless of outcome.




--------------------------------------------------------------------------------






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


If this Agreement is acceptable to you, please sign below and return the
original to the Company’s Human Resources department at 10990 Roe Avenue
Overland Park, KS 66211.


I wish you good luck in your future endeavors.


Sincerely,


YRC Worldwide INC.








Agreed and voluntarily executed:
        
Michelle A. Friel




  














































































--------------------------------------------------------------------------------




EXHIBIT A
[General Release]GENERAL RELEASE
I, Michelle A. Friel, in consideration of and subject to the performance by YRC
Worldwide Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Separation Agreement, dated November __, 2014 (the
“Separation Agreement”) and the Employment Agreement, dated as of January 9,
2012, amended October 30, 2012 (the “Employment Agreement”), do hereby release
and forever discharge as of the date hereof Company and its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below. The Released Parties are
intended third-party beneficiaries of this General Release, and this General
Release may be enforced by each of them in accordance with the terms hereof in
respect of the rights granted to such Released Parties hereunder. Terms used
herein but not otherwise defined shall have the meanings given to them in the
Employment Agreement.
1.
I understand that any payments or benefits paid or granted to me under the
Separation Agreement and Section 8(b) of the Employment Agreement (the
“Benefits”) represent, in part, consideration for signing this General Release
and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the Benefits unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

2.
Except as provided in paragraph 4 below and except for the provisions of the
Separation Agreement and the Employment Agreement which expressly survive the
termination of my employment with the Company I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross‑claims, counter‑claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have (including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Separation Agreement and Employment Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

5.
I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the above, I further acknowledge that I am
not waiving and am not being required to waive any right that cannot be waived
under law, including the right to file an administrative charge or participate
in an administrative investigation or proceeding; provided, however, that I
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
Additionally, I am not waiving any right to the Accrued Obligations or claims
for indemnity or contribution.

6.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Separation Agreement and/or Employment Agreement. I further
agree that in the event I should bring a Claim seeking damages against the
Company, or in the event I should seek to recover against the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a





--------------------------------------------------------------------------------




complete defense to such Claims to the maximum extent permitted by law I further
agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.
7.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.
I agree that I will forfeit all amounts payable by the Company pursuant to the
Separation Agreement and/or Employment Agreement if I challenge the validity of
this General Release. I also agree that if I violate this General Release by
suing the Company or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Separation Agreement and/or Employment Agreement on or after the
termination of my employment.

9.
I agree that this General Release, the Separation Agreement and Employment
Agreement are confidential and agree not to disclose any information regarding
the terms of this General Release, the Separation Agreement or the Employment
Agreement, except to my immediate family and any tax, legal or other counsel I
have consulted regarding the meaning or effect hereof or as required by law, and
I will instruct each of the foregoing not to disclose the same to anyone. The
Company agrees to disclose any such information only to any tax, legal or other
counsel of the Company as required by law.

10.
Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self‑regulatory organization or governmental entity.

11.
I hereby acknowledge that Sections 9, 12, 13, and 14 of the Employment Agreement
shall survive my execution of this General Release.

12.
I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Separation Agreement and/or the Employment Agreement after the date hereof.

14.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(i)
I HAVE READ IT CAREFULLY;

(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

(v)
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21‑DAY
PERIOD;

(vi)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

(vii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(viii)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



SIGNED:/s/ Michelle A. Friel


